Exhibit 10.2b

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

by and among

Tumi Holdings, Inc.,

Doughty Hanson & Co IV Nominees One Limited,

Doughty Hanson & Co IV Nominees Two Limited,

Doughty Hanson & Co IV Nominees Three Limited,

Doughty Hanson & Co IV Nominees Four Limited

and the other stockholders named herein

Dated as of April 24, 2012



--------------------------------------------------------------------------------

Table of Contents

 

Section 1.   Definitions      1    Section 2.   Demand Registrations      4   
Section 3.   Piggyback Registrations      6    Section 4.   Holdback Agreements
     7    Section 5.   Registration Procedures      7    Section 6.  
Registration Expenses      12    Section 7.   Indemnification      13    Section
8.   Rule 144      16    Section 9.   Underwritten Registrations      16   
Section 10.   Limitation on Subsequent Registration Rights      16    Section
11.   Miscellaneous      17   



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of April 24, 2012, is by and among Tumi Holdings, Inc., a Delaware corporation
(the “Company”), Doughty Hanson & Co IV Nominees One Limited, Doughty Hanson &
Co IV Nominees Two Limited, Doughty Hanson & Co IV Nominees Three Limited,
Doughty Hanson & Co IV Nominees Four Limited, Officers Nominees Limited
(collectively, “DH”), Stockwell Fund, L.P., Brederode International s.à.r.l.,
Uberior Co-Investments Limited, RBSM Capital Limited, HVB Capital Partners AG
and Jerome Griffith (solely with respect to Section 3) (each, along with DH, and
collectively with their Permitted Transferees, a “Stockholder” and collectively,
the “Stockholders”). This Agreement shall become effective upon the Effective
Time.

WHEREAS, the Stockholders were party to that Registration Rights Agreement,
dated November 17, 2004 (the “Prior Agreement”);

WHEREAS, pursuant to Section 12(l) of the Prior Agreement, the Stockholders
desire to amend and restate the Prior Agreement on the terms set forth herein;

WHEREAS, the Company has filed a registration statement on Form S-1 with respect
to an underwritten public offering of its common stock, par value $0.01 per
share (“Common Stock”) (the “Initial Public Offering”); and

WHEREAS, the parties hereto desire that the Company provide the Stockholders
with registration rights with respect to the Registrable Securities (as defined
below), as set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”) when used with respect to
any Person, means the possession, directly or indirectly, of the power to cause
the direction of management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to



--------------------------------------------------------------------------------

direct the voting of, such security; and/or (ii) investment power which includes
the power to dispose, or to direct the disposition, of such security; and shall
otherwise be interpreted in accordance with the term “beneficial ownership” as
defined in Rule 13d-3 adopted by the SEC under the Exchange Act. The term
“Beneficially Own” shall have a correlative meaning.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Demand Registration” shall have the meaning set forth in Section 2(b) hereof.

“Effective Time” shall mean the closing of the Initial Public Offering.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“Full Cooperation” means, in connection with any Fully Marketed Underwritten
Offering, in addition to the other cooperation otherwise required by this
Agreement, (a) members of senior management of the Company (including the chief
executive officer and the chief financial officer) shall fully cooperate with
the underwriter(s) in connection therewith, and make themselves available to
participate in all of the marketing processes of the Fully Marketed Underwritten
Offering as recommended by the underwriter(s), and (b) the Company shall use its
reasonable best efforts to effect cooperation required in connection with a
Fully Marketed Underwritten Offering; provided, however, that any requirement to
effect Full Cooperation shall take into account the Company’s business needs, it
being understood by the parties to this Agreement that the phrase “take into
account the Company’s business needs” may permit the non-participation of the
Company’s management in a “road show” or other marketing activity if the
requisite traveling or other demands of a “road show” or other marketing
activity, in the good faith determination of the Company, would interfere with
the management of the Company’s business.

“Fully Marketed Underwritten Offering” means an Underwritten Offering which
includes road shows, one-on-one meetings with prospective purchasers of the
Registrable Securities and other customary marketing activities, as recommended
by the underwriter(s).

“Initial Public Offering” shall have the meaning set forth in the Recitals.

“Losses” shall have the meaning set forth in Section 7 hereof.

“Permitted Transferee” shall mean, with respect to a Stockholder, (i) any other
Stockholder, (ii) such Stockholder’s Affiliates, which for purposes of this
definition only includes any investment fund or holding company that is directly
or indirectly managed or advised by the same manager or investment adviser as
such Stockholder or by an Affiliate of such manager or investment adviser, and
(iii) in the case of any Stockholder, (A) any member or general or limited
partner of such Stockholder, (B) any corporation, partnership, limited liability
company or other entity that is an Affiliate of such Stockholder or any general
or limited partner of such Stockholder, provided in each case that such Person
has agreed to become a party to and be bound by the terms of this Agreement as
set forth in Section 11(c).

 

2



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 3(a) hereof.

“Piggyback Registration” shall have the meaning set forth in Section 3(a)
hereof.

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement or any issuer free writing
prospectus (as defined in Rule 433 under the Securities Act), with respect to
the terms of the offering of any portion of the Registrable Securities covered
by such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Public Offering” shall mean a public offering and sale of equity securities for
cash pursuant to an effective registration statement under the Securities Act.

“Registrable Securities” shall mean all shares of Common Stock currently held or
hereafter acquired by a Stockholder or any securities issued or issuable with
respect to such shares because of stock splits, stock dividends,
reclassifications, recapitalizations, mergers, consolidations or similar events.
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (i) they are sold pursuant to an
effective Registration Statement under the Securities Act, (ii) they are sold
pursuant to Rule 144, (iii) they shall have ceased to be outstanding, (iv) they
have been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of the securities or (v) they
are eligible to be sold by such Stockholder to the public without volume
limitations under Rule 144.

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which permits the Public Offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

3



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Stockholders” shall have the meaning set forth in the Preamble.

“Underwritten Offering” shall mean a registration in which securities of the
Company are sold to an underwriter for reoffering to the public.

Section 2. Demand Registrations.

(a) Requests for Registration.

(i) Following the expiration of the underwriter lock-up period applicable to the
Initial Public Offering, upon the written request of one or more Stockholders
who together hold a majority of the then outstanding Registrable Securities (the
“Requesting Stockholders”) that the Company effect the registration under the
Securities Act of all or part of the Registrable Securities pursuant to a
registration statement (a “Demand Registration”), the Company shall use
commercially reasonable efforts to effect, as promptly as practicable, the
registration under the Securities Act of such number of Registrable Securities
requested to be so registered.

(ii) Subject to Section 2(d), the Company shall be required to maintain the
effectiveness of the Registration Statement with respect to any Demand
Registration for a period of at least 180 days after the effective date thereof
or such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold; provided, however, that such
period shall be extended for a period of time equal to the period the holder of
Registrable Securities refrains from selling any securities included in such
registration at the request of an underwriter of the Company or the Company
pursuant to the provisions of this Agreement.

(iii) In connection with each such Demand Registration, the Company shall cause
there to occur Full Cooperation.

(iv) The Company shall not be obligated to effect any Demand Registration
(A) within three months of an Underwritten Offering in which all Stockholders
were given “piggyback” rights pursuant to Section 3 (subject to Section 2(d) and
at least 50% of the number of Registrable Securities requested by such
Stockholders to be included in such Demand Registration were included) or
(B) within three months of any other Demand Registration or any Underwritten
Offering pursuant to Section 2(b).

 

4



--------------------------------------------------------------------------------

(v) Promptly after receipt of any such request for Demand Registration, the
Company shall give written notice of such request to each other Stockholder and
shall, subject to the provisions of Section 2(c) hereof, include in such
registration all such Registrable Securities any Stockholders have requested to
be so registered.

(b) Requests for Shelf Registration. At any time after the date hereof when the
Company is eligible to register shares of Common Stock on Form S-3 (or a
successor form), upon the written request of the Requesting Stockholders, the
Company shall use commercially reasonable efforts to, as promptly as
practicable, file a registration statement (which, if permitted, shall be an
“automatic shelf registration statement” as defined in Rule 405 under the
Securities Act) on Form S-3 or such other form under the Securities Act then
available to the Company providing for the resale pursuant to Rule 415 from time
to time of all or part (as specified in the written request of the Requesting
Stockholders) of the Registrable Securities (including the Prospectus,
amendments and supplements to the shelf registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference, if
any, in such shelf registration statement, the “Shelf Registration Statement”).
If the Company files any shelf registration statement for its own benefit or for
the benefit of the holders of any of its securities other than the Stockholders,
the Company agrees that it shall use its reasonable best efforts to include in
such registration statement such disclosures as may be required by Rule 430B
under the Securities Act in order to ensure that the Stockholders may be added
to such shelf registration statement at a later time through the filing of a
Prospectus rather than a post-effective amendment. The Company shall use
commercially reasonable efforts to cause the Shelf Registration Statement to be
declared effective by the SEC as promptly as practicable following such filing.
The Company shall maintain the effectiveness of the Shelf Registration Statement
for the maximum period permitted by SEC rules. The Requesting Stockholders shall
be entitled to three Fully Marketed Underwritten Offerings in a 365-day period
pursuant to the Shelf Registration Statement, so long as the sale of the
Registrable Securities proposed to be sold in each such offering is reasonably
expected to result in aggregate gross cash proceeds that equal or exceed
$25,000,000. If a Fully Marketed Underwritten Offering is requested, the Company
shall cause there to occur Full Cooperation in connection therewith. Except as
provided in this Section 2(b) with respect to Fully Marketed Underwritten
Offerings, there shall be no limitation on the number of takedowns off the Shelf
Registration Statement.

(c) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to this Section 2 are to be sold in an Underwritten
Offering, and the managing underwriter or underwriters advise the holders of
such securities in writing that in its view the total number or dollar amount of
Registrable Securities proposed to be sold in such offering is such as to
adversely affect the success of such offering, then there shall be included in
such Underwritten Offering the number or dollar amount of Registrable Securities
that in the opinion of such managing underwriter can be sold without adversely
affecting such offering, and such number of Registrable Securities shall be
allocated as follows and in the following orders of priority (unless the
underwriters advise a different allocation or advise the omission of management
as sellers in an offering, and such advising may be oral or in writing):

 

5



--------------------------------------------------------------------------------

(i) first, pro rata among the Requesting Stockholders on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such Requesting Stockholders;

(ii) second, pro rata among the other holders of Registrable Securities on the
basis of the percentage of the Registrable Securities requested to be included
in such Registration Statement by such holders; and

(iii) third, securities the Company proposes to sell.

(d) Postponement of Demand Registration. The Company shall be entitled to
postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of 60 days, the filing of a Registration Statement
(or suspend the use of a Registration Statement) if the Company delivers to the
holders requesting registration (or participating in a Shelf Registration
Statement) a certificate signed by both the chief executive officer and chief
financial officer of the Company certifying that, in the good faith judgment of
the board of directors of the Company, such registration and offering (or sales
pursuant to the Shelf Registration Statement) would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would materially adversely affect the Company. The holders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 5(a)(xiii). If the
Company shall so postpone the filing of a Registration Statement, the holders of
more than 50% of the Registrable Securities to be included in such registration
statement shall have the right to withdraw the request for registration by
giving written notice to the Company and a Demand Registration shall not have
been deemed to have occurred.

Section 3. Piggyback Registrations.

(a) Right to Piggyback. If the Company proposes to register any shares of Common
Stock under the Securities Act on a form which would permit registration of
Registrable Securities for sale to the public, or publicly sell under a Shelf
Registration Statement, for its own account and/or for the account of any other
Person for sale in a Public Offering (other than a registration statement on
Form S-4, Form S-8 or any successor forms thereto), then, each such time, the
Company shall give prompt written notice of its intention to effect such a
registration or sale (the “Piggyback Notice”) to all of the holders of
Registrable Securities. The Piggyback Notice shall offer such holders of
Registrable Securities the opportunity to include in such registration or sale
the number of Registrable Securities as each such holder may request (a
“Piggyback Registration”). Subject to Section 3(b) hereof, the Company shall
include in each such Piggyback Registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within fifteen (15) days after notice has been given to the applicable holder.
Jerome Griffith shall have rights under this Agreement solely with respect to
the piggyback rights contained in this Section 3.

 

6



--------------------------------------------------------------------------------

(b) Priority on Piggyback Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
Underwritten Offering to permit holders of Registrable Securities requested to
be included in the registration for such offering to include all such
Registrable Securities on the same terms and conditions as any other shares of
capital stock, if any, of the Company included therein. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such Underwritten
Offering have informed the Company in writing that it is their good faith
opinion that the total amount of securities that such holders, the Company and
any other Persons having rights to participate in such registration, intend to
include in such offering is such as to adversely affect the success of such
offering, then the amount of securities to be offered for the account of holders
of Registrable Securities shall be reduced to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount
recommended by such managing underwriter or underwriters by reducing the
securities requested to be included by all holders of Registrable Securities
requesting such registration pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders.

(c) Withdrawal of Registrations. In the case of an offering initiated by the
Company as a primary offering on its behalf, nothing contained herein shall
prohibit the Company from determining, at any time, not to file a registration
statement or, if filed, to withdraw such registration or terminate or abandon
the offering related thereto, without prejudice, however, to the rights of the
Stockholders to immediately request a registration pursuant to Section 2 hereof.

Section 4. Holdback Agreements. To the extent requested in writing by the
managing underwriter of any Underwritten Offering, the Company agrees not to,
and shall exercise commercially reasonable efforts to obtain agreements (in the
underwriters’ customary form) from its directors, executive officers, Beneficial
Owners of five percent (5%) or more of the Common Stock and the holders of
Registrable Securities not to, directly or indirectly offer, sell, pledge,
contract to sell (including any short sale), grant any option to purchase or
otherwise dispose of any equity securities of the Company or enter into any
hedging transaction relating to any equity securities of the Company during the
10 days prior to and during the 90 days beginning on the effective date of any
underwritten Demand Registration or any underwritten Piggyback Registration or
the pricing date of any Underwritten Offering pursuant to any Registration
Statement (except as part of such Underwritten Offering or pursuant to
registrations on Form S-8 or S-4 or any successor forms thereto) unless the
underwriter managing the offering otherwise agrees to a shorter period.

Section 5. Registration Procedures.

(a) If and whenever the Company is required to use its reasonable best efforts
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 2 and Section 3 hereof, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as promptly
as practicable:

 

7



--------------------------------------------------------------------------------

(i) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the holders thereof or the Company in accordance with the intended
method or methods of distribution thereof, and use its reasonable best efforts
to cause such Registration Statement to become effective and to remain effective
as provided herein; provided, however, that before filing a Registration
Statement (other than in connection with a Piggyback Registration initial
filing) or Prospectus or any amendments or supplements thereto (including
documents that would be incorporated or deemed to be incorporated therein by
reference but excluding any amendment or supplement solely to add or change
selling stockholders named therein), the Company shall furnish or otherwise make
available to the holders of the Registrable Securities covered by such
Registration Statement, their counsel and the managing underwriters, if any,
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors. The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to a Demand Registration to which the holders of
a majority of the Registrable Securities covered by such Registration Statement,
their counsel, or the managing underwriters, if any, shall reasonably object, in
writing, on a timely basis, unless, in the opinion of the Company, such filing
is necessary to comply with applicable law.

(ii) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the applicable period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act.

(iii) Notify each selling holder of Registrable Securities and the managing
underwriters, if any, promptly, and (if requested by any such Person) confirm
such notice in writing, (1) when a Prospectus or post-effective amendment has
been filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (2) of any request by the SEC or
any other Federal or state governmental authority for

 

8



--------------------------------------------------------------------------------

amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (3) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (4) if at any time the representations and
warranties of the Company contained in any agreement (including any underwriting
agreement) contemplated by Section 5(a)(xi) below cease to be true and correct,
(5) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, and (6) of the happening of any
event that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(iv) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the reasonably earliest
practical date.

(v) If requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an Underwritten Offering, or the Stockholders participating in a Shelf
Registration Statement, promptly include in a Prospectus or post-effective
amendment such information as the managing underwriters, if any, and such
holders or Stockholders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
Prospectus or such post-effective amendment as soon as practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this Section 5(a)(v) that are not, in the
opinion of the Company, in compliance with applicable law.

(vi) Furnish or make available to each selling holder of Registrable Securities
and each managing underwriter, if any, without charge, at least one conformed
copy of the Registration Statement, the Prospectus and each post-effective
amendment thereto, including financial statements (but excluding schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits, unless requested in writing by such holder, counsel or
underwriter), and such other documents as the selling holders of Registrable
Securities may reasonably request in connection with the distribution of the
Registrable Securities.

 

9



--------------------------------------------------------------------------------

(vii) Prior to any Public Offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
holders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction; provided, however, that the Company
will not be required to (1) qualify generally to do business in any jurisdiction
where it is not then so qualified or (2) take any action that would subject it
to general service of process or taxation in any such jurisdiction where it is
not then so subject.

(viii) Use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States, except as
may be required solely as a consequence of the nature of such selling holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities.

(ix) Upon the occurrence of any event contemplated by Section 5(a)(iii)(6)
above, prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(x) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on The New York Stock Exchange or any other securities exchange on which shares
of the particular class of Registrable Securities are at that time qualified or
listed.

(xi) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in Underwritten Offerings) and take all such
other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those

 

10



--------------------------------------------------------------------------------

reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in the case of an
Underwritten Offering, (1) make such representations and warranties to the
holders of such Registrable Securities and the underwriters with respect to the
business of the Company and its subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in Underwritten Offerings, and, if true, confirm
the same if and when requested, (2) use its reasonable best efforts to furnish
to the selling holders of such Registrable Securities opinions of counsel to the
Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriters and the
selling holders of the Registrable Securities), addressed to each selling holder
of Registrable Securities and each of the underwriters covering the matters
customarily covered in opinions requested in Underwritten Offerings and such
other matters as may be reasonably requested by such counsel and underwriters,
(3) use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof from the independent certified public accountants or, if applicable,
independent registered public accounting firm, of the Company that have or has
certified the financial statements included in such Registration Statement,
addressed to each selling holder of Registrable Securities (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with Underwritten
Offerings, (4) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 7 hereof with respect to all parties to be indemnified
pursuant to said Section and (5) deliver such documents and certificates as may
be reasonably requested by the holders of a majority of the Registrable
Securities being sold and the managing underwriters to evidence the continued
validity of the representations and warranties made pursuant to
Section 5(a)(xiii)(1) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder.

(xii) In connection with each Demand Registration and each Fully Marketed
Underwritten Offering, cause there to occur Full Cooperation.

(xiii) Make available for inspection by a representative of the selling holders
of Registrable Securities, any underwriter participating in any such disposition
of Registrable Securities, if any, and any attorneys or accountants retained by
such selling holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all information in each case reasonably requested by any such

 

11



--------------------------------------------------------------------------------

representative, underwriter, attorney or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (1) disclosure of such information
is required by court or administrative order, (2) disclosure of such
information, in the opinion of counsel to such Person, is required by law, or
(3) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by such Person. In the case of a
proposed disclosure pursuant to (1) or (2) above, such Person shall be required
to give the Company written notice of the proposed disclosure prior to such
disclosure and, if requested by the Company, assist the Company in seeking to
prevent or limit the proposed disclosure. Without limiting the foregoing, no
such information shall be used by such Person as the basis for any market
transactions in securities of the Company or its subsidiaries in violation of
law.

(xiv) Otherwise comply in all material respects with all applicable rules and
regulations under the Securities Act, including making available to its security
holders an earnings statement covering at least 12 months which shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar provision then in force).

(b) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

(c) Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 5(a)(iii)(2), 5(a)(iii)(3), 5(a)(iii)(4) or 5(a)(iii)(5) hereof, such
holder will forthwith discontinue disposition of such Registrable Securities
covered by such Registration Statement or Prospectus until such holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 5(a)(ix) hereof, or until it is advised in writing by the Company that
the use of the applicable Prospectus may be resumed, and has received copies of
any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus; provided, however, that the
Company shall extend the time periods under Section 2(a) with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained by the amount of time the holder is required to discontinue
disposition of such securities.

Section 6. Registration Expenses.

(a) All reasonable fees and expenses incident to the performance of or
compliance with this Agreement by the Company (including, without limitation,
(i) all

 

12



--------------------------------------------------------------------------------

registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the Financial Industry
Regulatory Authority, Inc. and (B) of compliance with securities or Blue Sky
laws, including, without limitation, any fees and disbursements of counsel for
the underwriters in connection with Blue Sky qualifications of the Registrable
Securities pursuant to Section 4(a)(viii)), (ii) printing expenses,
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) expenses of the Company incurred
in connection with any road show, (vi) fees and disbursements of all independent
certified public accountants referred to in Section 5(a)(xi)(3) hereof and any
other Persons retained by the Company, and (vii) fees and disbursements of one
counsel for the holders of Registrable Securities whose shares are included in a
Registration Statement, which counsel shall be selected by the Requesting
Stockholders if such Registration Statement is pursuant to a Demand Registration
and otherwise by the holders of a majority of the Registrable Securities
included in such Registration Statement) shall be borne by the Company whether
or not any Registration Statement is filed or becomes effective. In addition,
the Company shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange on which similar securities issued by the Company are
then listed and rating agency fees and the fees and expenses of any Person
retained by the Company.

(b) The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in Sections 6(a)(i)(B) and 6(a)(vii)), (ii) any
underwriter’s fees (including discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals)
relating to the distribution of the Registrable Securities (other than with
respect to Registrable Securities sold by the Company), or (iii) any other
expenses of the holders of Registrable Securities not specifically required to
be paid by the Company pursuant to Section 6(a).

Section 7. Indemnification.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, Stockholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, Stockholders, accountants,
attorneys, agents and employees of each such controlling Person, each
underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, from and against any and all losses, claims, damages, liabilities,
costs (including, without limitation, costs of preparation and reasonable
attorneys’ fees and any legal or other fees or expenses incurred by such party
in connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any Prospectus or other document
(including any related Registration Statement, notification, or the like)
incident to any

 

13



--------------------------------------------------------------------------------

such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
the Company of the Securities Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each such holder, each of its officers, directors, partners,
members, managers, Stockholders, accountants, attorneys, agents and employees
and each Person controlling such holder, each such underwriter, and each Person
who controls any such underwriter, for any legal and any other expenses
reasonably incurred and documented in connection with investigating and
defending or settling any such claim, loss, damage, liability, or action,
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability, or expense arises out of or is based on
any untrue statement or omission by such holder or underwriter, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such Registration Statement, Prospectus or other
document in reliance upon and in conformity with written information furnished
to the Company by such holder. It is agreed that the indemnity agreement
contained in this Section 7(a) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld).

(b) Indemnification by Holder of Registrable Securities. In connection with any
Registration Statement in which a holder of Registrable Securities is
participating, such holder of Registrable Securities shall furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any Registration Statement or Prospectus and agrees to
indemnify, to the fullest extent permitted by law, severally and not jointly,
the Company, its directors and officers and each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), from and against all Losses arising out of or based on any untrue
statement of a material fact contained in any such Registration Statement,
Prospectus or other document, or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and such directors, officers,
partners, members, managers, Stockholders, accountants, attorneys, employees,
agents, persons, underwriters or control persons for any legal or any other
expenses reasonably incurred and documented in connection with investigating or
defending any such claim, loss, damage, liability, or action, in each case to
the extent, but only to the extent, that such untrue statement or omission is
made in such Registration Statement, Prospectus or other document in reliance
upon and in conformity with written information furnished to the Company by such
holder expressly for inclusion in such Registration Statement, Prospectus or
other document; provided, however, that the obligations of such holder hereunder
shall not apply to amounts paid in settlement of any such claims, losses,
damages, or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of such holder (which consent shall not be
unreasonably withheld); and provided, further, that the liability of each
selling holder of Registrable Securities hereunder shall be limited to the net
proceeds received by such selling holder from the sale of Registrable Securities
covered by such Registration Statement.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give

 

14



--------------------------------------------------------------------------------

prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Proceeding, to, unless in the indemnified party’s reasonable judgment a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume, at the indemnifying party’s expense, the defense
of any such claim or Proceeding, with counsel reasonably satisfactory to such
indemnified party; provided, however, that an indemnified party shall have the
right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (i) the indemnifying
party agrees to pay such fees and expenses; or (ii) the indemnifying party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or Proceeding or fails to employ counsel reasonably
satisfactory to such indemnified party; in which case the indemnified party
shall have the right to employ counsel and to assume the defense of such claim
or Proceeding; provided, however, that the indemnifying party shall not, in
connection with any one such claim or Proceeding or separate but substantially
similar or related claims or Proceedings in the same jurisdiction, arising out
of the same general allegations or circumstances, be liable for the fees and
expenses of more than one firm of attorneys (together with appropriate local
counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
indemnifying party, such indemnified party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). The indemnifying party shall not consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release, in form and substance reasonably satisfactory to the indemnified
party, from all liability in respect of such claim or litigation for which such
indemnified party would be entitled to indemnification hereunder.

(d) Contribution. If the indemnification provided for in this Section 7 is
unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission. Notwithstanding the
provisions of this Section 7(d), an indemnifying party that is a selling holder
of Registrable Securities shall not be required to contribute any amount in
excess of the amount by which the net proceeds from the sale of the Registrable
Securities sold by such

 

15



--------------------------------------------------------------------------------

indemnifying party exceeds the amount of any damages that such indemnifying
party has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Section 8. Rule 144. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if it is not required
to file such reports, it will, upon the request of any holder of Registrable
Securities, make publicly available other information so long as necessary to
permit sales in compliance with Rule 144 under the Securities Act), and it will
take such further reasonable action, to the extent required from time to time to
enable such holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such Rule 144 may be amended from time to time, or
any similar rule or regulation hereafter adopted by the SEC. Upon the reasonable
request of any holder of Registrable Securities, the Company will deliver to
such holder a written statement as to whether it has complied with such
information and filing requirements.

Section 9. Underwritten Registrations.

(a) If any Demand Registration is an Underwritten Offering, the Requesting
Stockholders making the demand shall have the right to select the investment
banker or investment bankers and managers to administer the offering, subject to
approval by the Company, not to be unreasonably withheld. The Company shall have
the right to select the investment banker or investment bankers and managers to
administer any Piggyback Registration.

(b) No Person may participate in any Underwritten Offering hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by the Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person shall not be required to make any representations or
warranties other than those related to title and ownership of shares and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus or other document in reliance upon and in conformity with written
information furnished to the Company or the managing underwriter by such Person.

Section 10. Limitation on Subsequent Registration Rights. From and after the
date of this Agreement the Company shall not, without the prior written consent
of the holders of a majority of the Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the Company
giving such holder or prospective holder any registration rights the terms of
which are equivalent to or more favorable than the registration rights granted
to holders of Registrable Securities hereunder, or which would reduce the amount
of Registrable Securities the holders can include in any Registration Statement
filed pursuant to Section 2 hereof, unless such rights are subordinate to those
of the holders of Registrable Securities.

 

16



--------------------------------------------------------------------------------

Section 11 Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the holders of a majority of the Registrable
Securities and the Company; provided, however, that in no event shall the
obligations of any holder of Registrable Securities be materially increased or
the rights of any such holder be adversely affected (without similarly adversely
affecting the rights of all such holders), except upon the written consent of
such holder. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other holders of Registrable Securities may be given by
holders of at least a majority of the Registrable Securities being sold by such
holders pursuant to such Registration Statement.

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, e-mailed, telecopied
and confirmed, or mailed by certified mail, return receipt requested, or
overnight delivery service with proof of receipt maintained, at the following
address (or any other address (including e-mail address) or facsimile number
that any such party may designate by written notice to the other parties
hereto):

If to the Company:

Tumi Holdings, Inc.

1001 Durham Avenue

South Plainfield, NJ 07080

Attention: Michael J. Mardy, Chief Financial Officer

Facsimile No.: (908) 222-7878

E-mail: mmardy@tumi.com

If to DH:

Doughty Hanson & Co IV Nominees One Limited

Doughty Hanson & Co IV Nominees Two Limited

Doughty Hanson & Co IV Nominees Three Limited

Doughty Hanson & Co IV Nominees Four Limited

Officers Nominees Limited

c/o Doughty Hanson & Co Managers Limited

45 Pall Mall

London SWI 5JG, England

Attention: Graeme Stening

Facsimile No.: +44(0) 207 663 9350

E-mail: graeme.stening@doughtyhanson.com

 

17



--------------------------------------------------------------------------------

or if to another Stockholder, to the address(es) set forth on the counterpart
signature pages of this Agreement signed by such Stockholders,

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank Street

Canary Wharf

London E14 5DS, England

Attention: Allan Murray-Jones

Facsimile No.: +44(0) 207 519 7070

E-mail: Allan.Murray-Jones@skadden.com

Any such notice shall, if delivered personally or by e-mail, be deemed received
upon delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five business days after the date of deposit in the United States
mail.

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. No
Stockholder may assign any of its rights hereunder to any Person other than a
Permitted Transferee. Such successor or assign shall not be entitled to such
rights unless the successor or assign, unless already a Stockholder hereunder,
shall have executed and delivered to the Company a joinder providing that such
Person shall be bound by and shall fully comply with the terms of this Agreement
(which shall also be executed by the Company) promptly following the acquisition
of such Registrable Securities, in which event such successor or assign shall be
deemed a Stockholder for purposes of this Agreement. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any Person
other than the parties hereto and their respective successors and permitted
assigns any legal or equitable right, remedy or claim under, in or in respect of
this Agreement or any provision herein contained.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(e) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(f) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice-of-law provisions thereof that would compel the application of the
substantive laws of any other jurisdiction.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or

 

18



--------------------------------------------------------------------------------

unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.

(i) Securities Held by the Company or its subsidiaries. Whenever the consent or
approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(j) Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.

(k) Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

(l) WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO

 

19



--------------------------------------------------------------------------------

THAT THIS SECTION 11(l) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 11(l) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Registration Rights Agreement to be duly executed as of the date first above
written.

 

TUMI HOLDINGS, INC.

/s/ Michael J. Mardy

Name: Michael J. Mardy

Title: Chief Financial Officer

Executive Vice President and Director



--------------------------------------------------------------------------------

Doughty Hanson & Co IV Nominees One Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening By:  

/s/ Richard Lund

Name:   Richard Lund Doughty Hanson & Co IV Nominees Two Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening By:  

/s/ Richard Lund

Name:   Richard Lund Doughty Hanson & Co IV Nominees Three Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening By:  

/s/ Richard Lund

Name:   Richard Lund Doughty Hanson & Co IV Nominees Four Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening By:  

/s/ Richard Lund

Name:   Richard Lund

Officers Nominees Limited By:   Doughty Hanson & Co Managers Limited acting for
and on behalf of Officers Nominees Limited and as agent for the beneficiaries of
the trusts for whom Officers Nominees Limited holds shares in Tumi Holdings,
Inc. (the “Employees”) By:  

/s/ Graeme Stening

Name:   Graeme Stening By:  

/s/ Richard Lund

Name:   Richard Lund



--------------------------------------------------------------------------------

Stockwell Fund, L.P.

222 West Adams Street, Suite 1000

Chicago, IL 60606

Attn: Christopher J. Collins By: its attorney Doughty Hanson & Co Managers
Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening

Brederode International s.a.r.l.

c/o Brederode (UK) Limited

32 Boulevard Joseph II

L-1840 Luxembourg

Attn:

By: its attorney Doughty Hanson & Co Managers Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening

Uberior Co-Investments Limited

c/o Bank of Scotland

New Uberior House

11 Earl Grey Street

Edinburgh EH3 9BN

Attn:

By: its attorney Doughty Hanson & Co Managers Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening

RBSM Capital Limited

c/o Royal Bank of Scotland

135 Bishopsgate, 5th Floor

London EC2M 3UR

Attn:



--------------------------------------------------------------------------------

By: its attorney Doughty Hanson & Co Managers Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening

HVB Capital Partners AG

c/o HVB Co-Invest

Am Tucherpark 1 (MCS1 / VTW1)

80538 Munich

Germany

By: its attorney Doughty Hanson & Co Managers Limited By:  

/s/ Graeme Stening

Name:   Graeme Stening

/s/ Jerome Griffith

Jerome Griffith (with respect to Section 3 only)

c/o Tumi Holdings, Inc.

1001 Durham Avenue

South Plainfield, NJ 07080

Facsimile No.: (908) 222-7878

E-mail: jeromegriffith@tumi.com